MA1TER OF K—

In DEPORTATION Proceedings
A-8178715
Decided by Board March 9, 1962
Deportability—Entry without inspection by falsely claiming United States cititzenship—Eaemption under section 241(f) of 1952 act, as amended—Effcct
of 8 CFR 242.7a.
(1) Having been granted, under section 212(c), a none pro tune waiver of
inadmissibility based on conviction of a crime involving moral turpitude,
respondent is relieved from deportability by the application of section 241(I)
of the Act with respect to entry without inspection resulting from his false
claim to United States citizenship and the concomitant exercise of section
211(b) to waive the documentary ground.
(2) 8 CFR 242.7a authorizes the favorable exercise of the discretion con-

tained in section 211(b) for persons not otherwise subject to deportation
who are "qualified for an exemption from deportability under section
241 (f)"; that language also covers other deportation grounds flowing directly from the "fraud or misrepresentation" referred to specifically in section 241(f). The section of law under which the deportation charge is laid
is immaterial; in this case section 241(f) exempts the respondent from deportation under section 241(a) (2) as an alien who entered without Inspection.
Ca A.soss :
Order: Act of 1952—Section 241(a) (1) [8 U.S.C. 1251(a) (1)1—Excludable
at time of entry under section 212(a) (9) as an alien convicted
of cri me.
Lodged: Act of 1952—Section 241(a) (2) [8 U.S.C. 1251(a) (2)1—Entered

without inspection.
BEFORE THE BOARD

DISCUSSION: The special inquiry officer, on October 25, 1961,
entered an order terminating this proceeding by waiving the deportation charges that the respondent was excludable at the time
pf entry as a criminal alien and deportable as one who entered
without inspection (8 U.S.C. 1251(a) (1) and (2)). The order has
been certified to us for review of the discretionary action taken by
the special inquiry officer and for final decision (8 CFR 3.1(c)

and 103.4). The Immigration Service takes no exception to the
order of the special inquiry officer.
585

The respondent, a native and citizen of Poland, male, unmarried,
19 years of age, was admitted to the United States for permanent
residence at the port of New York on December 1, 1951. He was
convicted on October 23, 1959, in the Circuit Court of Oakland
County, Michigan, for the crime of breaking and entering in the
daytime and sentenced to a term of probation of throe years, the first

80 days of which he was confined in the Oakland County Jail.
The respondent last entered the United States through the port of
Detroit, Michigan, on or about December 15, 1960. The immigration
officer permitted him to enter on the strength of his statement that
he was a citizen of the United States. The respondent concedes
that he is deportable as charged under 8 U.S.C. 1251(a) (1) and
a) (2).
The respondent applied for discretionary relief in the form of
waivers of the deportation charges under the discretion provided
by sections 211(h), 219(c), and 941(f) of the. Tmmigrat ion and
Nationality Act (8 U.S.C. 1181(b), 1182(c), and 1251(f)). A
nunc pro tanc 2 waive: under section 212(c), supra, of the criminal
ground for exclusion presents no difficulty. The respondent meets
the statutory requirements of this provision of the Immigration
and Nationality Act. He is an alien who was lawfully admitted
far permanent residence on December 1, 1951. His voluntary departure to Canada was for a temporary visit of two hours. He
was returning to a lawful unrelinquished domicile of seven consecutive years when he reentered the United States on or about
December 15, 1960. The reports of investigation by the Immigration and Naturalization Service and the probation officer clearly
indicate that a favorable exercise of the discretion contained in
section 212(c) is warranted in the respondent's case.
The principal issue presented by the case is whether there is a
sound basis in law for the special inquiry officer's conclusion that
the respondent's immigration status can be fully adjusted by
waiving the remaining deportation charge, to wit, "that he last
entered without inspection." Ordinarily, in the case of a surreptitious entry this charge cannot be waived. However, in respondent's
ease he entered without inspection by falsely claiming to the immigration officer that he was a citizen of the United States. His
entry, therefore, was by fraud in that he misrepresented his true
nationality.
(

.

See Appendix for the text of sections 211(b), 212(c) - and 241(f) of the
Immigration and Nationality Act.
where
2 Relief may be granted, nun° pro tune, in deportation proceedings
the charge is based on grounds for exclusion existing at the time of entry if
the exercise of discretion was then available. Matter of P , 7-713; Matter
of F—, 6 537.
—

-

586

The fact that the "entry withoul inspection" charge flows from
the respondent's misrepresentation of his

true nationality raises the

ouestion of whether ha qualifies for an exemption from deportahilitv under a recent amendment, to section 241 of the Immigration
and Nationality Art, P.L. 87-301, _let. of September '26, 1261, adds
subsection (if) to the provisions of section 241 (see Appendix).
Section 241(f), insofar as is pertinent here, provides in substance
alien is not subject to deportation on the ground that he
nelable at the time of entry as an alien who sought"... entry
era ,
Tinted States by fraud or misrepresentation . .." provided
'(en is "otherwise. admissible" and is "the spouse, parent, or a
o f i_united States cifi en 1r of en alien lawfully admitted 1:',77
'251(f)).
)1; residence' (S
respondent, 19 years of ne. and -ortmarried, is a "child" of
(c ..
resident alien a the quoted term is defined by section
(1)(C) of the immigration and Nationality Act (8 U.S.C.
l(ll(b) (1) (C.3) ). Tie is also an alien who was excludable at the
time of entry as one who sought to enter the United states by fraud
r epresentation. The remaining consideration, insofar as ading the respondent's immigration status under the provisions of
section 241(f), supra, is a determination of whether the respondent
can qualify as an "otherwise admissible" alien at the time of his last
entry on or about December 15. 1960. If he can, section 241(f)
requires the termination of deportation proceedings in cases where
the alien would have been admissible except for the fact that he
made a misrepresentation to secure entry (Matter of Y , 8 143
(=M.A., 1959).
To reach a conclusion as to whether the respondent could qualify
as an "otherwise admissible" alien at the time of entry and therefore,
within the provisions of section 241(f), supra, it is necessary to
review the grounds of inadmissibility which existed at the time of
respondent's last entry. We have already noted that the respondent was inadmissible as a criminal alien under section 212(a) (9)
(8 U.S.C. 1182(a) (9)). We have also noted that the respondent
qualifies for a waiver of his inadmissibility on this ground by an
exercise of the discretion contained in section 212(c) (8 U.S.C.
11N c
There is an additional ground of inadmi s sibility that must be
waived before the respondent can qualify as an "otherwise admissible" alien within the meaning of section 241(f), supra. The
respondent. on the occasion of his last, entry did not present proper
-

—

documents and was, therefore, excludable under section 21'.6(a) (20)
of the Immigration and Nationality Act (8 U.S.C. 1182(a) (20)).
The respondent testified that he has an alien registration card
(1-151) but did not have it with him at the time of his last entry ...
587

"I told him (immigration officer) I was born in Detroit" (p. 4
of Exh. 3; R.H. p. 7).
Section 211(b) of the Immigration and Nationality Act (see
Appendix) provides in substance that the Attorney General in his
discretion and "under such conditions as may be by regulations prescribed" may authorize the readmission without documents of "otherwise admissible" aliens who have been "lawfully admitted for permanent residence" and who departed from the United States
"temporarily." 8 CFR 242.7a is the regulation prescribing the conditions under which the Attorney General's discretion may be exercised to authorize an alien's readmission without documents. This
regulation, in addition to the statutory requirement of a previous
lawful admission for permanent residence, limits the alien's temporary absence to less than one year. It also contains a proviso which
reads:
Provided, That such alien
(b) having been otherwise excludable at the time
of entry is with respect thereto qualified for an exemption from deportability
under section 241(f) of he Act, and (c) is not otherwise subject to deportation.

Clause (b) of the proviso presents no problem. Our prior discussion clearly establishes that he respondent is qualified under
section 241(f) for an exemption from deportation on a charge
laid under section 241(a) (1) (8 U.S.C. 1251(a) (1) in that at
the time of his last entry he was inadmissible under section 212(a)
(19) as an alien who entered by fraud or misrepresentation (8

U.S.C. 1182(a) (19) ). Clause (c) of the proviso, however, limits
the exercise of the discretion contained in section 211(b) of the
Immigration and Nationality Act to aliens who are not "otherwise
subject to deportation." The respondent in this case is "otherwise
subject to deportation" on two charges. He is subject to deportation under the two categories mentioned in section 241(a) (2), to
wit, an alien who is in the United States in violation of law and
on the charge lodged during the hearing, namely, "entry without
inspection."
We said in Matter of Y , 8 143 (1959), that the predecessor to
section 241 (f ), namely, section 7 of P.L. 85-316 (Act of September 11,
1957), is remedial legislation and should be interpreted as far as possible to permit adjustment of status without requiring family separations. Section 241(f), in setting up an exemption from deportation
for aliens who were excludable at the time of entry by reason of procuring fraudulent documentation or misrepresenting their true status
at the time of entry, refers to "the provisions [plural] of this section
relating to the deportation of aliens within the United States . . ."
Actually, there is only one provision of section 241 concerned with the
deportation of excludable aliens, namely, section 211(a) (1), which
—

-

588

provides for the deportation of any alien rho "at the time of entry was

within one or more of the classes of aliens excludable by the law
existing at the time of such entry."
There are, however, other provisions of section 241(a) which
render an alien deportable after entry on charges which flow directly
from the entry by fraud or misrepresentation. The two charges
set, forth in section 241(a) (2) come within this category. Since
section 241 ( f ) describes in general terms aliens whose documentation or entry was procured by fraud or misrepresentation, we are
of the opinion that it was the intent of Congress to save from
deportation those aliens who were admissible except for the fact
that they had made fraudulent statements regardless of the provision of the statute under which their deportation is sought. The
section of the law under which the deportation charge is laid is
immaterial. Cf. Matter of S—, 7 715, 717 (B.I.A., 1958).
Applying the rule to this case, we conclude that 8 CFR 242.7a
presents no bar to exercising the discretion contained in section
211 (b) , supra, thereby removing the deportation charge which flows
from the feet that the respondent last entered without documents
(sections 241(a) (1) and 212(a) (20) of the Immigration and Nationality Act; 8 U.S.C. 1251(a) (1) and 1182(a) (20)). By the
same token, section 241(f) exempts the respondent from deportation
under section 241(a) (2) as an alien who entered without inspection.
-

The action taken by the special inquiry officer terminating this

proceeding pursuant to the provisions of sections 212(e), 211(b),
and 241(f) of the Immigration and Nationality Act (8 U.S.C.
1182(c), 1181(b) and 1251(f)) should be affirmed. An appropriate
order will be entered.
ORDER: It is directed that the decision and order of the special
inquiry officer dated October 25, 1961, terminating the proceedings
be and the same are hereby affirmed.
APPENDIX

Section 211(b), Immigration and Nationality Act:
Notwithstanding the provisions of section 212(a) (20) of this Act, in such cases
or in such classes of cases and under such conditions as may be by regulations prescribed, otherwise admissible aliens lawfully admitted for permanent
residence who depart from the United States temporarily may be readmitted
to the United States by the Attorney General in his discretion without being
required to obtain a passport, immigrant visa, reentry permit or other documentation.

Section 212(c), Immigration and Nationality Act:
Aliens lawfully admitted for permanent residence who temporarily proceeded
abroad voluntarily and not under an order of deportation, and who are re-

589

turning to a lawful unrelinquished domicile of seven consecutive years, may
be admitted in the discretion of the Attorney General without regard to the
provisions of paragraph (1) through (25) and paragraphs (30) and (31) of
subsection (a). Nothing contained in this subsection shall limit the authority
of the Attorney General to exercise the discretion vested in him under section 211 (b).
Section 241(f), Immigration and Nationality Act:

The provisions of this section relating to the deportation of aliens within the
United States on the ground that they were excludable at the time of entry
as aliens who have sought to procure, or have procured visas or other documentation, or entry into the United States by fraud or misrepresentation shall
not apply to an alien otherwise admissible at the time of entry who is the
spouse, parent, or a child of a United States citizen or of an alien lawfully
admitted for permanent residence.

594

